Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11, 14, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvi, “Your Smartphone is a Material Scanner”, published on the Internet link https://store.substance3d.com/blog/your-smartphone-material-scanner on 05/03/2017.


As for claim 8, Salvi teaches
A kit comprising: 
	a capture guide (Salvi pg 6-7 multi-angle chart and pg 10, 18, 20 Color Checker – the combination of the chart and color checker elements can be called “a capture guide”, since both are simultaneously used to provide information to (i.e. "guide") the smartphone application in analyzing the captured material sample), wherein the capture guide comprises: 
	an opening on a top surface of the capture guide (pg 6 multi-angle inner square is an opening, as seen in pg 7), wherein the opening is surrounded by edges of the capture guide (the square opening is defined by the edges), and at least two alignment markers that are visible on the top surface of the capture guide (pg 6, eight markers – hexagon, square, triangle, pentagon, diamond, star, circle and moon - around the inner square opening at respectively);  and 
	a mobile device (pg 8-9 a smartphone attached to the top of stand), capturing in a digital image at least a portion of the top surface of the capture guide and a sample material (pg 14-16 the cloth sample captured together with the multi-angle chart), wherein the digital image is processed to produce a material swatch based on the sample material and the at least two alignment markers. (pg 5, shaped markers are used in an Adobe photomerge process) and the digital image includes a top surface of the sample material that is at least partially obscured by the top surface of the capture guide (pg 18,20 the Color Checker element of the 
 
As for claim 9, Salvi teaches 
	the at least two alignment markers are processed to create an alignment corrected material swatch (pg 24 “using the photomerge feature in Adobe Photoshop, it’s possible to merge and align the images”)
 
As for claim 10, Salvi teaches 
	the at least two alignment markers are included near opposite corners of the opening (square, pentagon, star and moon markers are at corners)

As for claim 11, Salvi teaches 
	the capture guide comprises a fastening mechanism to hold a position of the sample material (the chart and a layer of tracing paper is laid down upon the cloth being photographed; the weight will hold the position of the cloth to some extent, thus can be considered a fastening mechanism on it’s own;  furthermore, it would be exceedingly obvious to use an additional weight, e.g. a paperweight, as a mechanism to hold the setup in place; Official Notice is taken that a paperweight is commonly used for holding down sheets of paper, and would be exceedingly obvious to hold down a piece of cloth together with sheets of paper)

As for claim 14, Salvi teaches
a first edge of the opening including a first measurement scale indicating a length along a first axis (pg 6, markings adjacent to the top and bottom edges of the square opening indicate a length; also the symbols – hexagon, diamond indicate the midpoints of the length while the corner symbols indicate the endpoints), and
a second edge of the opening including a second measurement scale indicating a length along a second axis (likewise the left and right edges of the opening)

As for claim 19, Salvi teaches
a first edge of the opening corresponds to a warp of the sample material, and a second edge of the opening corresponds to a weft of the sample material (pg 14, material can be placed at any angle, including at the angle where threads are parallel to top/bottom or left/right edges)

As for claim 20, Salvi teaches 
the capture guide is designed to be placed on top of the sample material (pg 18, 20 the ColorChecker is placed on top of the material, and as discussed in claim 1, can be considered an element of the “Color Guide”)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salvi in view of ColorGaugeSgAnalyzer (Image Science Associates, extracted from http://www.imagescienceassociates.com/mm5/software/ColorGauge_SG_Analyzer.pdf, available on Web Archive, August 2016)

As for claim 15, Salvi teaches 
the capture guide comprises:
at least two color calibration markers .. (Salvi, page 18, 20 ColorChecker) and
wherein the digital image is processed to produce the material swatch includes performing color correction based on at least two color calibration markers  (Salvi pg 9 adjusting gray color based on ColorChecker; pg 22 White Balance tool used with ColorChecker image, also seen in the video “Youtube – Scan workflow Substance Designer 6 – Lightroom White Balance” as incorporated by reference by a link provided by Salvi)
Salvi does not specifically teach, ColorGaugeSgAnalyzer however teaches
wherein the color calibration markers comprise the same color (pg 7, Uniformity Measurement, the color target has multiple White, Grey and Black markers on the outside rim; it would be obvious to apply color correction based on differences between the calibration markers of the same color located in different areas of the target)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the color calibration of Salvi to include the ColorGaugeSgAnalyzer, as both pertain to correcting color in digital images.  The motivation to do so would have been, to correct for non-uniform lighting.  

As for claim 16, the combination of Salvi and ColorGaugeSgAnalyzer teaches 
the color correction comprises a differential comparison between the at least two color calibration markers (ColorGaugeSgAnalyzer, pg 7 par 1)

As for claim 17, the combination of Salvi and ColorGaugeSgAnalyzer teaches
 the capture guide comprises:
at least two additional color calibration markers, wherein the at least two additional color calibration markers comprise the same color that is different than the color of the at least two color calibration markers (ColorGaugeSgAnalyzer  pg 7, target includes three repeating colors – white, gray and black)

As for claim 18, the combination of Salvi and ColorGaugeSgAnalyzer teaches 
the digital image is processed to produce the material swatch includes performing color correction based on the at least two color calibration markers and the at least two additional color calibration markers (ColorGaugeSgAnalyzer pg 7)


B.	Claims 12, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Salvi
As for claim 12, Salvi does not specifically teach
	the digital image includes a portion of the sample material not within the opening 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the multi-angle chart of Salvi narrower, such that the cloth is visible inside as well as outside the chart frame.   Applicant has not disclosed that using a narrower chart frame provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a narrower chart because 
Therefore, it would have been obvious to one of ordinary skill in this art to modify the multi-angle chart using a narrower frame, to obtain the invention as specified in claim 12.

As for claim 21, Salvi does not specifically teach 
the fastening mechanism comprises one or more magnets 
However, Examiner takes Official Notice that it would have been exceedingly obvious to a person of ordinary skill in the art at the time of filing of the invention, to hold things together by magnets, to keep them from moving around.


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669